NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


LEWIS GAINERS, III,                      )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D16-4071
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



KHOUZAM, LUCAS, and SALARIO, JJ., Concur.